Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: An apparatus for wireless communication comprising:
(a) “means for determining a plurality of resource sets” – see Fig.1, Fig.2, base station 110 with Controller/processor 240, and (b) “means for transmitting an instance of the message” – see Fig.2, Fig.6, base station 110 with a transmit processor 220 and a transmit (TX) multiple-input multiple-output (MIMO) processor 230, see para. 0040-0045, in claim 44.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tim Hirzel on January 13, 2021.
The application has been amended as follows:
Claims 1, 3-4, 7, 11, 12, 26,  and 28 have been amended, claims 13-25 have been cancelled, and claims 31-45 are newly added claims.
In particular,
Claim 1 has been amended as follows:
    	 1. (Currently Amended)  A method of wireless communication performed by a transmitter, comprising:
determining a plurality of resource sets to be used to transmit a corresponding plurality of instances of a message, 
wherein the plurality of resource sets are determined based at least in part on at least one of:
a selection of a pseudo-random resource set pattern,
a random selection of a resource set pattern from a set of preconfigured resource set patterns,
an identifier associated with the transmitter, a receiver of the message, or a channel via which the transmitter communicates,
a measurement of an energy level or an interference level associated with available resources,
an indication received from another device, or
a combination thereof,
wherein each particular instance, of the plurality of instances, , 
wherein each particular instance includes a copy of the message and indicates the plurality of resource sets, and 
wherein each particular instance indicates the resource set via which that particular instance is to be transmitted and other resource sets included in the plurality of resource sets, and
wherein each particular instance further indicates at least one of:
a number of instances of the message,
a modulation and coding scheme (MCS) to be used for the plurality of instances,
one or more transmission power control (TPC) parameters to be used for the plurality of instances, 
a hybrid automatic repeat request (HARQ) acknowledgement or negative acknowledgement (ACK/NACK) configuration to be used for the plurality of instances, or
a combination thereof; and
transmitting an instance of the message, wherein the instance of the message includes the copy of the message and indicates 


Claim 3 has been amended as follows:
     	3. 	(Currently Amended)  The method of claim 1, wherein each particular instance 

Claim 4 has been amended as follows:
4. 	(Currently Amended)  The method of claim 1, wherein each particular instance the 


Claim 7 has been amended as follows:
7. 	(Currently Amended)  The method of claim 1, wherein the plurality of resource sets are determined based at least in part on 
[[the selection of [[the pseudo-random resource set pattern.[[,]]







Claim 11 has been amended as follows:
11. 	(Currently Amended) The method of claim 1, wherein each particular instance 
[[a]] the number of instances of the message.[[,]]





Claim 12 has been amended as follows:
12. 	(Currently Amended) (Currently Amended) The method of claim 1, wherein at least one of the number of instances, the MCS, the one or more TPC parameters, or the HARQ ACK/NACK configuration are determined based at least in part on a traffic type associated with the message.


Claims 13-25 canceled.

Claim 26 has been amended as follows:
26. 	(Currently Amended) A transmitter for wireless communication, comprising:
memory; and
one or more processors coupled to the memory, the memory and the one or more processors configured to:
determine a plurality of resource sets to be used to transmit a corresponding plurality of instances of a message, wherein each particular instance, of the plurality of instances, ,
wherein the plurality of resource sets are determined based at least in part on at least one of:
a selection of a pseudo-random resource set pattern,
a random selection of a resource set pattern from a set of preconfigured resource set patterns,
an identifier associated with the transmitter, a receiver of the message, or a channel via which the transmitter communicates,
a measurement of an energy level or an interference level associated with available resources,
an indication received from another device, or
a combination thereof,
wherein each particular instance includes a copy of the message and indicates the plurality of resource sets, 
wherein each particular instance indicates the resource set via which that particular instance is to be transmitted and other resource sets included in the plurality of resource sets, and
wherein each particular instance further indicates at least one of:
a number of instances of the message,
a modulation and coding scheme (MCS) to be used for the plurality of instances,
one or more transmission power control (TPC) parameters to be used for the plurality of instances, 
a hybrid automatic repeat request (HARQ) acknowledgement or negative acknowledgement (ACK/NACK) configuration to be used for the plurality of instances, or
a combination thereof; and
transmit an instance of the message, wherein the instance of the message includes the copy of the message and indicates 

Claim 28 has been amended as follows:
28. 	(Currently Amended) The transmitter of claim 26, wherein each particular instance explicitly indicates the plurality of resource sets or indicates the plurality of resource sets using an index, wherein the index maps to the resource set pattern.

Claims 29-30 canceled.

The following are newly added claims:
31.	(New)	The transmitter of claim 26, wherein the transmitter operates in a random medium access control system where the plurality of resource sets are not indicated to or stored by a receiver of the instance prior to transmission of an initial instance, of the plurality of instances, by the transmitter.

32.	(New)	The transmitter of claim 26, wherein the plurality of resource sets are determined based at least in part on at least one of:
a traffic type associated with the message,
a latency requirement associated with the message,
a reliability requirement associated with the message,
whether the message includes control plane information,
whether the message includes user plane information,
whether the message is a unicast message,
whether the message is a multicast message or a broadcast message, or
a combination thereof.

33.	(New)	The transmitter of claim 26, wherein the plurality of resource sets are determined based at least in part on 
the selection of the pseudo-random resource set pattern.

34.	(New)	The transmitter of claim 26, wherein the plurality of resource sets are determined based at least in part on a determination of a number of instances of the message to be transmitted.

35.	(New)	The transmitter of claim 26, wherein each resource set, of the plurality of resource sets, indicates at least one of a time resource, a frequency resource, or a beam to be used for transmission of a corresponding instance of the message.

36.	(New)	The transmitter of claim 35, wherein the beam is indicated using a beamforming pattern indication that indicates at least one of a pseudo-omnidirectional beam, a narrow beam, a set of directions for a set of beams, or a beam-sweeping pattern.

37.	(New)	The transmitter of claim 26, wherein each particular instance indicates the number of instances of the message.

38.	(New)	The transmitter of claim 26, wherein at least one of the number of instances, the MCS, the one or more TPC parameters, or the HARQ ACK/NACK configuration are determined based at least in part on a traffic type associated with the message.

39.	(New)	A non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising:
one or more instructions that, when executed by one or more processors of a transmitter, cause the one or more processors to:
determine a plurality of resource sets to be used to transmit a corresponding plurality of instances of a message, wherein each particular instance, of the plurality of instances, 
wherein the plurality of resource sets are determined based at least in part on at least one of:
a selection of a pseudo-random resource set pattern,
a random selection of a resource set pattern from a set of preconfigured resource set patterns,
an identifier associated with the transmitter, a receiver of the message, or a channel via which the transmitter communicates,
a measurement of an energy level or an interference level associated with available resources,
an indication received from another device, or
a combination thereof,
wherein each particular instance includes a copy of the message and indicates the plurality of resource sets, 
wherein each particular instance indicates the resource set via which that particular instance is to be transmitted and other resource sets included in the plurality of resource sets, and
wherein each particular instance further indicates at least one of:
a number of instances of the message,
a modulation and coding scheme (MCS) to be used for the plurality of instances,
one or more transmission power control (TPC) parameters to be used for the plurality of instances, 
a hybrid automatic repeat request (HARQ) acknowledgement or negative acknowledgement (ACK/NACK) configuration to be used for the plurality of instances, or

transmit an instance of the message, wherein the instance of the message includes the copy of the message and indicates the plurality of resource sets to be used to transmit the corresponding plurality of instances of the message.

40.	(New) The non-transitory computer-readable medium of claim 39, wherein the plurality of resource sets are determined for a time window.

41.	(New) The non-transitory computer-readable medium of claim 39, wherein each particular instance explicitly indicates the plurality of resource sets or indicates the plurality of resource sets using an index, wherein the index maps to the resource set pattern.

42.	(New)	The non-transitory computer-readable medium of claim 39, wherein the transmitter operates in a random medium access control system where the plurality of resource sets are not indicated to or stored by a receiver of the instance prior to transmission of an initial instance, of the plurality of instances, by the transmitter.

43.	(New)	The non-transitory computer-readable medium of claim 39, wherein the plurality of resource sets are determined based at least in part on at least one of:
a traffic type associated with the message,
a latency requirement associated with the message,
a reliability requirement associated with the message,
whether the message includes control plane information,
whether the message includes user plane information,
whether the message is a unicast message,
whether the message is a multicast message or a broadcast message, or
a combination thereof.

44.	(New) An apparatus for wireless communication comprising:
means for determining a plurality of resource sets to be used to transmit a corresponding plurality of instances of a message, 
wherein the plurality of resource sets are determined based at least in part on at least one of:
a selection of a pseudo-random resource set pattern,
a random selection of a resource set pattern from a set of preconfigured resource set patterns,
an identifier associated with the apparatus, a receiver of the message, or a channel via which the apparatus communicates,
a measurement of an energy level or an interference level associated with available resources,
an indication received from another device, or
a combination thereof,
wherein each particular instance, of the plurality of instances, corresponds to a resource set, of the plurality of resource sets, via which that particular instance is to be transmitted, 
wherein each particular instance includes a copy of the message and indicates the plurality of resource sets, and 
wherein each particular instance indicates the resource set via which that particular instance is to be transmitted and other resource sets included in the plurality of resource sets, and
wherein each particular instance further indicates at least one of:
a number of instances of the message,
a modulation and coding scheme (MCS) to be used for the plurality of instances,
one or more transmission power control (TPC) parameters to be used for the plurality of instances, 

a combination thereof; and
means for transmitting an instance of the message, wherein the instance of the message includes the copy of the message and indicates the plurality of resource sets to be used to transmit the corresponding plurality of instances of the message.

45.	(New) The apparatus of claim 44, wherein the plurality of resource sets are determined for a time window.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 12 – page 16, filed December 21, 2020, with respect to claims 1-12 and 26-28 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1-12 and 26-28 have been withdrawn.

Allowable Subject Matter
Claim(s) 1-12, 26-28 and 31-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-12, 26-28 and 31-45 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 26, 39, and 44 … wherein the plurality of resource sets are determined based at least in part on at least one of: a selection of a pseudo-random resource set pattern … wherein each particular instance, of the plurality of instances, corresponds to a resource set, of the plurality of resource sets, via which that particular instance is to be transmitted, 
wherein each particular instance includes a copy of the message and indicates the plurality of resource sets, and wherein each particular instance indicates the resource set via which that particular instance is to be transmitted and other resource sets included in the plurality of resource sets, and wherein each particular instance further indicates at least one of: a number of instances of the message, … and transmitting an instance of the message, wherein the instance of the message includes the copy of the message and indicates the plurality of resource sets to be used to transmit the corresponding plurality of instances of the message … and in combination with other limitations recited as specified in claims 1, 26, 39, and 44.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lin (US Pub. No.: 2017/0070984) discloses certain aspects of the present disclosure relate to method and apparatus for wireless communication. In certain aspects, the method generally includes transmitting first control information during a first transmission time interval (TTI), wherein the first control information indicates resources within a TTI allocated for a data transmission, and transmitting the data using the indicated resources. The method further includes transmitting second control information, wherein the second control information also indicates the resources for the data transmission. 
Panteleev (US Pub. No.: 2017/0208616) discloses embodiments of a User Equipment (UE) and methods for device-to-device (D2D) communication are generally described herein. In some embodiments, the UE may transmit a scheduling assignment (SA) control message that indicates time transmission intervals (TTIs) to be used for a D2D transmission of a data payload by the UE to a receiving UE during an SA cycle. The UE may transmit the data payload during the TTIs indicated in the SA control message. The TTIs used for the transmission of the data payload may be included in a group of D2D TTIs reserved for D2D transmissions. In some embodiments, a time resource pattern for transmission (T-RPT) may indicate a sequence of TTI indexes for the TTIs used for the transmission of the data payload. 
Bae (US Pub. No.: 2019/0393988) discloses methods for operating a user equipment and a base station in a wireless communication system and devices for supporting the same. More specifically, the present invention provides various embodiments of methods by which a user equipment transmits an uplink signal to a base station and receives feedback information on the uplink signal in order to transmit and receive signals to and from the base station.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469